DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 2/24/2022 have been fully considered, but are moot in view of the new grounds of rejection based upon the newly-cited Suzuki and Yamamoto references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al., US 2003/0086159 (newly-cited).
Regarding Claims 1, 11, 12 and 14, Suzuki discloses:  An optical laminate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a base material (transparent resin layer 1; FIG. 1 of Suzuki);
an antireflection film provided on one surface of the base material having a thickness of 263 nm or less (antireflection layer 2 is provided on an upper surface of transparent layer 1 and has a thickness of 50 to 200 nm; paragraph [0053] and FIG. 1 of Suzuki);
a light shielding film provided on the other surface of the base material and comprising a pigment and a cured product of a photocurable resin and/or a thermosetting resin, and has a thickness of from 0.5 µm to 30 µm (color tone correcting layer 3 is provided on a lower surface of transparent layer 1, may comprise a colorant which is a dye or pigment, may be made of a material comprising a thermoplastic resin, and may have a thickness of 0.1 to 20 µm; paragraphs [0070]-[0073] and FIG. 1 of Suzuki; the Examiner notes that Claim 1 is a product claim, rather than a method claim, and therefore the claim language “cured product of a photocurable resin and/or a thermosetting resin” merely requires a product which would result from curing a resin, rather than requiring that the resin actually undergoes a curing process; see MPEP § 2113);
wherein the optical laminate satisfies all of the following characteristics (i) to (iii):
(i) 0.5 < R (λ1a, θ1a) / R (λ 1b, θ1b) < 1.5;
(ii) Y (θ2) < 3%; and
(iii) Y (θ3) < 10% (because Suzuki discloses all of the claimed physical structure and chemical composition, it is presumed that the device of Suzuki exhibits the claimed reflectance and transmittance characteristics; see MPEP § 2114, Section I).

    PNG
    media_image1.png
    169
    564
    media_image1.png
    Greyscale


Regarding Claims 2-5, because Suzuki discloses all of the claimed physical structure and chemical composition (see rejection of Claim 1 above), it is presumed that the device of Suzuki exhibits the claimed reflectance and transmittance characteristics; see MPEP § 2114, Section I; the Examiner further notes that color tone correcting layer 3 is in contact with transparent layer 1 as shown in FIG. 1 of Suzuki).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gregorski et al., US 2019/0219739 (having a U.S. provisional application filed January 9, 2018; previously-cited) in view of Yamamoto et al., US 2007/0195417 (newly-cited).
Regarding Claim 1, Gregorski discloses:  An optical laminate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a base material (a singular middle layer [or several middle layers] of the structures shown in FIGS. 2-6 of Gregorski, e.g., underlying layer 154 in FIGS. 2A, 2B, 3 of Gregorski, or the set of low RI [refractive index] and high RI layers 130A, 130B below scratch-resistant layer 150 [and may include scratch-resistant layer 150] in FIG. 4 of Gregorski, or bottom gradient layer 170 in FIGS. 5, 6 of Gregorski);
an antireflection film provided on one surface of the base material (scratch-resistant layer 150 is provided on an upper surface of underlying layer 154 in FIGS. 2A, 2B, 3 of Gregorski; the set of low RI [refractive index] and high RI layers 130A, 130B above scratch-resistant layer 150 [which may include scratch-resistant layer 150] are provided on an upper surface of the set of low RI [refractive index] and high RI layers 130A, 130B below scratch-resistant layer 150 in FIG. 4 of Gregorski; and scratch-resistant layer 150 or the combination of scratch-resistant layer 150 and upper gradient layer 160 are provided on an upper surface of bottom gradient layer 170 in FIGS. 5, 6 of Gregorski);
a light shielding film provided on the other surface of the base material and comprising a cured product of a photocurable resin and/or a thermosetting resin (substrate 110 is provided on a lower surface of underlying layer 154 in FIGS. 2A, 2B, 3 of Gregorski; substrate 110 is provided on a lower surface of the set of low RI [refractive index] and high RI layers 130A, 130B below scratch-resistant layer 150 [which may include scratch-resistant layer 150] in FIG. 4 of Gregorski; and substrate 110 is provided on a lower surface of bottom gradient layer 170 in FIGS. 5, 6 of Gregorski; wherein substrate 110 may be polymeric and may be opaque, or exhibit an average light transmittance over the optical wavelength regime of less than about 10%, or may exhibit a color, such as black, red, blue, green, yellow, orange; paragraphs [0149], [0150], [0156] of Gregorski; the Examiner notes that Claim 1 is a product claim, rather than a method claim, and therefore the claim language “cured product of a photocurable resin and/or a thermosetting resin” merely requires a product which would result from curing a resin, rather than requiring that the resin actually undergoes a curing process; see MPEP § 2113);
wherein the optical laminate satisfies all of the following characteristics (i) to (iii):
(i) 0.5 < R (λ1a, θ1a) / R (λ 1b, θ1b) < 1.5 (for Examples 3D, 3E, 3F, shown as 223D, 223E, 223F in the graph of FIG. 22 of Gregorski, the reflectance at 60 degrees for 380 nm light is approximately 1.00, 0.75, 0.50, respectively, and the reflectance at 60 degrees for 650 nm light is approximately 1.45, 1.30, 0.85, respectively, and thus, for Example 3D the R/R value is 1.00 / 1.45 = 0.690, for Example 3E the R/R value is 0.75 / 1.30 = 0.577, and for Example 3F the R/R value is 0.50 / 0.85 = 0.588, wherein the numbers 0.690, 0.577, 0.588 are all between 0.5 and 1.5; paragraph [0269] and FIG. 22 of Gregorski);
(ii) Y (θ2) < 3% (reflectance at 6 degrees was measured to be 0.06%, 0.05%, 0.03% for the Examples 3D, 3E, 3F, respectively; paragraph [0269] and TABLE 9 of Gregorski; the Examiner notes that a difference of one degree, i.e., 5 degrees versus 6 degrees, for incident light would not impart an appreciable difference to the reflectance, and in fact such reflectance at 5 degrees is believed to be, if anything, slightly lower than the reflectance at 6 degrees because it is slightly less oblique to the surface);
(iii) Y (θ3) < 10% (reflectance at 60 degrees was measured to be 0.72%, 0.67%, 0.41% for the Examples 3D, 3E, 3F, respectively; paragraph [0269] and TABLE 9 of Gregorski).

    PNG
    media_image1.png
    169
    564
    media_image1.png
    Greyscale


Gregorski discloses that substrate 110, corresponding to the claimed light shielding film, may exhibit a color, such as black, red, blue, green, yellow, orange (see, e.g., paragraph [0156] of Gregorski).
Gregorski does not appear to explicitly disclose:  the light shielding film comprising a pigment.
Yamamoto is related to Gregorski with respect to anti-reflection articles.
Yamamoto teaches:  the light shielding film comprising a pigment (a black substrate may be obtained by including a dye or pigment within a resin; see, e.g., Abstract and paragraphs [0031], [0038], [0046], [0049], [0057], [0087], [0099], [0110] of Yamamoto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pigment of Yamamoto to provide a black color for the substrate of Gregorski because such method is desirable for achieving a black color for a resin substrate, such as that of Gregorski, in an anti-reflective article, as evidenced by paragraphs [0031], [0038], [0046], [0049], [0057], [0087], [0099], [0110] of Yamamoto.

Regarding Claim 2, Gregorski-Yamamoto discloses:  wherein the optical laminate further satisfies the following characteristic (iv): 0.3 < R(.lamda..sub.2a,.theta..sub.2a / R(.lamda..sub.2b,.theta..sub.2b) < 1.3 (.theta..sub.2a=.theta..sub.2b=5.degree.); wherein .lamda..sub.2a is within a wavelength region of from 400 nm to 450 nm, and .lamda..sub.2b is within a wavelength region of from 700 nm to 790 nm (for Examples 3D, 3E, 3F, shown as 203D, 203E, 203F in the graph of FIG. 20 of Gregorski, the reflectance at 6 degrees for 450 nm light is approximately 0.15, and the reflectance at 6 degrees for 700 nm light is approximately 0.15, and thus, the R/R values are approximately 1.0 (0.1 divided by 0.1 equals 1, and 0.2 divided by 0.2 equals 1), wherein the number 1 is between 0.3 and 1.3; paragraph [0269] and FIG. 20 of Gregorski; the Examiner notes that a difference of one degree, i.e., 5 degrees, for incident light would not impart an appreciable difference to the reflectance).

Regarding Claim 3, Gregorski-Yamamoto discloses:  wherein the optical laminate further satisfies the following characteristic (v): R(.lamda..sub.3a,.theta..sub.3a) < 2%; (v) wherein R (.lamda., .theta.) designates reflectance when light of a wavelength of .lamda. nm is incident at an angle of .theta., provided that .lamda..sub.3a=500 nm, and .theta..sub.3a=5.degree. (for Examples 3D, 3E, 3F, shown as 203D, 203E, 203F in the graph of FIG. 20 of Gregorski, the reflectance at 6 degrees for 500 nm light is approximately 0.2% or less; paragraph [0269] and FIG. 20 of Gregorski; the Examiner notes that a difference of one degree, i.e., 5 degrees, for incident light would not impart an appreciable difference to the reflectance).

Regarding Claim 5, Gregorski-Yamamoto discloses:  wherein:
the light shielding film comprises an infrared transmission region (different regions of substrate 110 of Gregorski may be arbitrarily defined as either an infrared transmission region or a region other than an infrared transmission region; see paragraph [0085] and FIGS. 1-6 of Gregorski; see also Walther et al., US 2012/0268695, cited in the present Office Action with respect to Claim 4; the Examiner notes that the present Claim 5 does not require any chemical, structural, or functional difference between the claimed “infrared transmission region” and the claimed “region other than the infrared transmission region”); and
the light shielding film is in contact with the base material (the substrate 110 is in contact with underlying layer 154 in FIGS. 2A, 2B, 3 of Gregorski; the substrate 110 is in contact with the set of low RI [refractive index] and high RI layers 130A, 130B below scratch-resistant layer 150 in FIG. 4 of Gregorski, and the substrate 110 is in contact with the bottom gradient layer 170 in FIGS. 5, 6 of Gregorski) and satisfies the following conditions (a) and (b) wherein nA designates a refractive index of the light shielding film in contact with the base material in the infrared transmission region; kA designates an extinction coefficient of the light shielding film in contact with the base material in the infrared transmission region; nB designates a refractive index of the light shielding film in contact with the base material in a region other than the infrared transmission region; and kB designates an extinction coefficient of the light shielding film in contact with the base material in a region other than the infrared transmission region:
(a) 0.8 × nB ≤ nA ≤ 1.2 × nB and 0.1 × kB ≤ kA ≤ 1.8 × kB at a wavelength of 450 to 650 nm; and (b) kA ≤ 0.2 at a wavelength of 850 nm (one of the listed materials for substrate 110 is polyethylene terephthalate [PET], wherein PET has a refractive index of approximately 1.59 at 550 nm, and has an extinction coefficient of nearly zero in the near IR wavelength range and zero in the visible range, wherein when the values kA and kB are equal to each other and are zero or nearly zero, the equation 0.1 × kB ≤ kA ≤ 1.8 × kB is satisfied [e.g., 0 ≤ 0 ≤ 0 is a true statement], and when the values nA and nB are equal to each other and are 1.59, the equation 0.8 × nB ≤ nA ≤ 1.2 × nB is satisfied [0.8 x 1.59 ≤ 1.59 ≤ 1.2 x 1.59]; see paragraphs [0149], [0150] of Gregorski, and see column 10, lines 7-9 of U.S. Patent No. 9,955,087 to Ma et al., and see column 10, lines 59-66 of U.S. Patent No. 6,248,448 to Lippey et al., and see column 8, lines 14-17, 40-43 of U.S. Patent No. 9,817,167 to Shin et al.; the Examiner notes that the present Claim 5 does not require any chemical, structural, or functional difference between the claimed “infrared transmission region” and the claimed “region other than the infrared transmission region”).

Regarding Claim 6, Gregorski-Yamamoto discloses:  wherein the antireflection film comprises at least one layer containing a material whose refractive index is 1.2 to 1.60 with respect to light of a wavelength of 550 nm (the refractive index of the low RI [refractive index] layers 130A above scratch-resistant layer 150 may be from about 1.3 to about 1.7, and the refractive index of the top gradient layer 160 may be from about 1.35 to about 1.55, wherein refractive indices are provided for 550 nm light; paragraphs [0137], [0148] and TABLES 5, 8 and FIGS. 4-6 of Gregorski).

Regarding Claim 7, Gregorski-Yamamoto discloses:  wherein the antireflection film further comprises a material whose refractive index is 1.61 to 2.7 with respect to light of a wavelength of 550 nm (the refractive index of the high RI [refractive index] layers 130B above scratch-resistant layer 150 may be from about 1.7 to about 2.5, and the refractive index of the scratch-resistant layer may be at least about 1.75, 1.8, or 1.9, wherein refractive indices are provided for 550 nm light; paragraphs [0137], [0148] and TABLES 5, 8 and FIGS. 4-6 of Gregorski).

Regarding Claim 8, Gregorski-Yamamoto discloses:  wherein the antireflection film comprises at least one kind of material selected from the group consisting of silicon oxide, magnesium fluoride, magnesium oxide, aluminum fluoride, and silicon oxynitride (example materials suitable for use in scratch-resistant layer 150 may include SiO.sub.xN.sub.y, and example materials suitable for use in the anti-reflective coating 130 include SiO.sub.2, SiO, SiO.sub.xN.sub.y, Si.sub.uAl.sub.vO.sub.xN.sub.y, MgO, and MgF.sub.2, and example materials suitable for use in the top gradient layer 160 include magnesium fluoride; paragraphs [0139], [0146] of Gregorski).

Regarding Claim 9, Gregorski-Yamamoto discloses:  wherein the antireflection film comprises at least one kind of material selected from the group consisting of niobium oxide, titanium oxide, zinc oxide, tin oxide, aluminum oxide, and silicon nitride (example materials suitable for use in scratch-resistant layer 150 may include Nb.sub.2O.sub.5, Si.sub.3N.sub.4, SiN.sub.x, TiO.sub.2, Al.sub.2O.sub.3, and example materials suitable for use in the anti-reflective coating 130 include Al.sub.2O.sub.3, SiNx, Nb.sub.2O.sub.5, TiO.sub.2, SnO.sub.2; paragraphs [0139], [0146] of Gregorski).

Regarding Claim 10, Gregorski-Yamamoto discloses:  wherein the base material has a curved surface (underlying layer 154 in FIGS. 2A, 2B, 3 of Gregorski, scratch-resistant layer 150 and its adjacent layers 130A in FIGS. 4, 5 of Gregorski, and bottom gradient layer 170 in FIG. 5 of Gregorski, are shown having a surface texture or roughness depicted as an undulating surface and in the case of underlying layer 154 in FIG. 3 of Gregorski, may have circular-shaped voids 180 or circular-shaped light-scattering bodies 180; see paragraphs [0007], [0083], [0123]-[0130] and FIGS. 2-5 of Gregorski).

Regarding Claim 13, Gregorski-Yamamoto discloses:  wherein the light shielding film is formed by a process comprising applying an ink comprising a solvent in which the pigment and the photocurable resin and/or the thermosetting resin are dissolved onto the other surface of the base material, removing the solvent, and curing the photocurable resin and/or the thermosetting resin by light and/or heat (as explained above in the rejection of Claim 1, substrate 110 of Gregorski may be polymeric [resin] and may exhibit a color such as black, and whereas Yamamoto teaches that a black substrate may be obtained by including a dye or pigment within a resin; see paragraphs [0149], [0150], [0156] of Gregorski, and see Abstract and paragraphs [0031], [0038], [0046], [0049], [0057], [0087], [0099], [0110] of Yamamoto; the Examiner notes that Claim 13 is a product claim, rather than a method claim, and therefore the claim language relating to process steps merely requires a product which would result from such process steps, rather than requiring the actual performance of such steps; see MPEP § 2113).

Regarding Claim 14, Gregorski-Yamamoto discloses:  wherein the anti-reflection flim has a thickness of 263 nm of less (scratch-resistant layer 150 may comprise nanocrystallites in a size range from about 5 nm to about 30 nm; paragraph [0119] and FIGS. 2A, 2B, 3-6 of Gregorski; the Examiner notes that the claim does not specify a “film thickness” or a “layer thickness”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gregorski in view of Yamamoto, or alternatively, as being unpatentable over Gregorski in view of Yamamoto and further in view of Walther et al., US 2012/0268695 (previously-cited).
Regarding Claim 4, Gregorski-Yamamoto does not appear to explicitly disclose:  wherein the optical laminate has a region satisfying T (850 nm, 0.degree.) > 60% in a region where the light shielding film is provided, wherein T (850 nm, 0.degree.) designates transmittance when light of a wavelength of 850 nm is incident at an angle of 0.degree..
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Gregorski-Yamamoto discloses the desirability of transparency to IR [infrared] electromagnetic radiation for display device (see, e.g., paragraph [0085] of Gregorski).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a substantial transmittance of normally-incident [0 degrees] near-infrared light [850 nm] such as 60% or more, based on the desirability of such transmittance disclosed by Gregorski, for example, to be able to detect and measure infrared light for producing better photos (such as more accurate colors) in the visible range (see, e.g., U.S. Pat. No. 10,354,366 to Toda).
Furthermore, Walther is related to Gregorski-Yamamoto with respect to cover or coating for display device.
Walther teaches:  wherein the optical laminate has a region satisfying T (850 nm, 0.degree.) > 60% in a region where the light shielding film is provided, wherein T (850 nm, 0.degree.) designates transmittance when light of a wavelength of 850 nm is incident at an angle of 0.degree. (as a layered structure for use with a display device, anti-reflective coating with IR-reflective film 1020 and anti-reflective coating without IR-reflective film 1030 have a transmittance of approximately 62% and 90%, respectively; Abstract and paragraphs [0003], [0087], [0100] and FIG. 3B of Walther; the Examiner notes that although Walther does not appear to explicitly recite a normal incidence [zero degrees], the transmittance at such incidence would be expected to be the same or even higher than what is shown in FIG. 3B of Walther because oblique incidence results in greater reflection and greater absorption than normal incidence, and thus lower transmittance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the infrared transmitting layered structure of Walther for the device of Gregorski-Yamamoto because such structure will prevent heating due to solar irradiance, such as occurs during outdoor use [but also would not impair near-infrared functionality], as taught in paragraphs [0005], [0006], [0052], [0100] of Walther.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872